Case 1:19-cv-00094-RLY-DLP Document 21 Filed 07/03/19 Page 1 of 2 PageID #: 74




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

FLORENCE GOSSER,                                     )
                                                     )
                      Plaintiff,                     )
                                                     )
       v.                                            )      No. 1:19-cv-00094-RLY-DLP
                                                     )
CAPITAL ONE BANK (USA), N.A.,                        )
                                                     )
                      Defendant.                     )

                                   NOTICE OF SETTLEMENT

       Plaintiff, FLORENCE GOSSER, through the undersigned, hereby informs this Honorable

Court that the parties to this matter have reached a settlement agreement and are in the process of

finalizing, and executing, settlement documents. Plaintiff anticipates that the settlement will be

completed in 60-90 days.

       Accordingly, Plaintiff requests the Court vacate any dates currently set on calendar for the

present matter.

                                                     Respectfully submitted,

Dated: July 3, 2019                                  /s/ Adam T. Hill
                                                     Adam T. Hill
                                                     KROHN & MOSS, LTD.
                                                     10 N. Dearborn St., 3rd Fl.
                                                     Chicago, Illinois 60602
                                                     Telephone: 312-578-9428
                                                     Telefax: 866-861-1390
                                                     ahill@consumerlawcenter.com

                                                     Attorneys for Plaintiff
                                                     FLORENCE GOSSER
Case 1:19-cv-00094-RLY-DLP Document 21 Filed 07/03/19 Page 2 of 2 PageID #: 75




                              CERTIFICATE OF SERVICE

       I hereby certify that on July 3, 2019, I electronically filed the foregoing Notice of
Settlement with the Clerk of the Court by using the CM/ECF System. A copy of said Notice was
submitted to all parties by way of the Court’s CM/ECF System.

                                                 /s/ Adam T. Hill
                                                 Adam T. Hill
